Citation Nr: 1634030	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  The issue was reconsidered in a December 2008 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's private treatment records note that he is receiving benefits from the Social Security Administration (SSA) due to a disability.  The record does not show what disability was at issue before the SSA and does not contain any medical records used in making the determination. 

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Additionally, the Veteran's representative has asserted that the Veteran's misconduct during service and resulting disciplinary proceedings were a symptom of his acquired psychiatric disability.  As the Veteran had multiple disciplinary infractions during service and has a current psychiatric disability, the Board finds that a VA examination and nexus opinion is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  Schedule the Veteran with a VA examination to determine which psychiatric diagnoses were present during the period on appeal and to provide a nexus opinion.  The examiner should review the claims file in conjunction with the examination and any tests deemed necessary should be accomplished. The examiner should provide a list of psychiatric diagnoses present during the period on appeal. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric diagnosis first manifested during service or is causally related to the Veteran's service.  The examiner should specifically address the Veteran's behavioral problems during service, including, but not limited to, his March 1981 admission that he had thoughts of killing himself, his March 1981 statement that his NCOIC was out to get him, and his multiple disciplinary infractions.      

A complete rationale should be provided for any opinion given. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


